DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-23) in the reply filed on May 10, 2022 is acknowledged.

Ex Parte Quayle Matters
This application is in condition for allowance except for the following two (2) formal matters: 
1.  Specification (Abstract)
The abstract is objected to because of the following informality:
In the abstract, line 8: change “stack over” to - - stack is located over - - 
Appropriate correction is required.

2.  Claim Objections
Claims 2, 9, 10, 13, 15, 19, 20, and 23 are objected to because of the following informalities:
Claim 2, line 2: change “um” to - - µm - - 
Claim 9, line 2: change “one” to - - on - - 
Claim 10, line 4: change “configurations” to - - configuration - - 
Claim 13, line 2: change “SiO2” to - - SiO2 - - 
Claim 15, line 2: change “um” to - - µm - - 
Claim 19, line 2: change “one” to - - on - - 
Claim 19, line 4: change “comprises: the” to - - comprises the - - 
Claim 20, line 4: change “configurations” to - - configuration - - 
Claim 23, line 2: change “SiO2” to - - SiO2 - - 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
Claims 1-23 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding:
an integrated circuit structure, comprising: 
a relaxed buffer stack that includes a channel region, wherein the relaxed buffer stack and the channel region include a group III-N semiconductor material, wherein the relaxed buffer stack comprises a plurality of AlGaN material layers and a buffer stack over the plurality of AlGaN material layers, wherein the buffer stack comprises the group III-N semiconductor material and has a thickness of less than approximately 25 nm; 
a back barrier in the relaxed buffer stack between the plurality of AlGaN material layers and the buffer stack, wherein the back barrier comprises an AlGaN material of approximately 2-10% Al, as recited within claim 1. 

Similar to independent claim 1, The prior art of record does not teach or suggest the disclosed invention regarding:
a relaxed buffer stack that includes a channel region, wherein the relaxed buffer stack and the channel region comprise GaN, wherein the relaxed buffer stack comprises: 
a bottom material layer, a plurality of AlGaN material layers over the bottom material layer, and a buffer stack over the plurality of AlGaN material layers, wherein the buffer stack comprises GaN and has a thickness of less than approximately 25 nm; 
a back barrier in the relaxed buffer stack between the plurality of AlGaN material layers and the buffer stack, wherein the back barrier comprises an AlGaN material of approximately 2-10% Al, as recited within claim 14.

Claims 2-13 depend from claim 1; claims 15-23 depend from claim 14.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
The cited prior art teach various HEMT devices, including those with AlGaN layers, buffer layers, barrier layers, and back-barrier layers.  The cited prior art also teaches various graded AlGaN layers, with varying percentages of Al.  However, none of the prior art teaches all of the recited features in claims 1 or 14.  Further, although all of the various features of the independent claims are recited, there is no motivation for combining a multitude of references to arrive at what the independent claims teach; it would be regarded as piece-meal analysis to attempt to combine various references that otherwise have no teaching to combine.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812